(xiljtllan, C. J.
On a former appeal brought by defendant, the light of plaintiff to recover was affirmed. On this appeal, brought |>y plaintiff, the only question raised is as to the amount which he is ' ntitled to recover. The court below allowed the value at the place f conversion, less the sum expended by defendant in preparing the gs for and bringing them to market. The case comes within the *482rule laid down in Nesbitt v. St. Paul Lumber Co., 21 Minn. 491, and the rule adopted by the court below is erroneous, unless there be something in the case to distinguish it from that. Eespondent claims that it comes within the rule laid down in some cases, that when in good faith, believing that he has a right to do so, one wrongfully cuts and removes standing trees, the damages are the value of the trees on the land. The facts do not raise the question decided in those eases, for it does not appear that defendant acted in good faith, or in the belief that he had a right to cut the trees. He stands, on the facts found, as a mere wrong-doer.
' Let the judgment be modified, so that plaintiff shall recover the sum of $2,167.97, with interest from June 10, 1881, and costs.